Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Oura (US 6172868 B1).
Re claim 1: Oura discloses an electronic device (see personal computer in fig 1), comprising: 
a host (body 13 in fig 1), comprising an operating surface (upper surface of body 13 that accommodates keyboard device 12 in fig 1); 
a display (cover 15 with the display device 14 in fig 1), pivoted to the host; 

a keyboard (keyboard device 12 in fig 1), integrated to the host, and comprising a key structure (key switches S in fig 4), wherein the key structure comprises a key cap (key top 8 in fig 4) and a reciprocating element (resilient member 9), the key cap is exposed from the operating surface of the host, the reciprocating element is disposed between the key cap and the sliding plate and comprises a first end and a second end, the first end (upper end that is connected to protrusion 8f in fig 4) is connected to the key cap, and the second end (lower end comprising protrusion 9a in fig 4) contacts the sliding plate (i.e., contacts the circular hole 5d in figs 8-9) and is located on a sliding path of the plat portion and the recess portion (see figs 8-9).
Re claim 2: Oura discloses the electronic device, further comprising: a rotating shaft (see gear 11 in fig 2), wherein the display is pivoted to the host by using the rotating shaft, the rotating shaft comprises a driving portion (i.e., teeth of gear 11) located in the host, and the driving portion is mechanically coupled to the sliding plate (i.e., via rack 5e of housing members 5 in fig 2).

Re claim 4: Oura discloses the electronic device, wherein the driving portion is a gear, and the driven portion is a rack meshed with the gear (see fig 2).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIDHI THAKER/           Primary Examiner, Art Unit 2835